8 N.Y.3d 970 (2007)
PATRICIA NONNON, Individually and as Executrix of KERRI NONNON, Deceased, et al., Respondents,
v.
CITY OF NEW YORK, Appellant. (And Other Actions.)
Court of Appeals of the State of New York.
Submitted April 30, 2007.
Decided May 3, 2007.
Motion by Product Liability Advisory Council Inc. for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief may be served and 24 copies filed within seven days.